Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 12 January 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Williamsburgh, the 12th of Jany 1782.
                  
                  I receive this instant your Excellency’s Letter of the 31st Ulto.  I don’t doubt but the embarkation which was to set sail from New york had its destination for Charlestown,  I write to the Chevr de La Luzerne that the intelligence which I had sent him, of the arrival of a Squadron from France, to the Count de Grasse in the West indies, is either false or premature, because on the 29th 8bre that the frigate La Sybille sailed, The Royal Louis, the Terrible and all the other men of war were yet at Brest, but that a formidable armament was preparing for the East and West indies.  I am with respect and personal Esteem, Sir, Your Excellency’s Most obedient and humble servant
                  
                     le Cte de Rochambeau
                     
                  
               